PER CURIAM.
We review State v. Parker, 590 So.2d 1124 (Fla. 3d DCA 1991), in which the court rendered a per curiam decision without opinion citing as controlling authority State v. Lucas, 570 So.2d 952 (Fla. 3d DCA 1990). Because the Lucas decision was pending review in this Court, we accepted jurisdiction upon the authority of Jollie v. State, 405 So.2d 418 (Fla.1981). Art. V, § 3(b)(3) Fla. Const.
We have now quashed the Lucas decision. State v. Lucas, 600 So.2d 1093 (Fla.1992). Therefore, we also quash the decision below and remand for reconsideration in light of our opinion in Lucas.
It is so ordered.
*1194BARKETT, C.J. and OVERTON, McDonald, shaw, grimes, kogan and HARDING, JJ., concur.